Case 3:20-cv-06649-JSC Document 23-4 Filed 03/04/21 Page 1 of 16




                Exhibit D
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 2 of 16

            An o icial website of the United States government
            Here’s how you know




        DOJ REFERENCE GUIDE: ATTACHMENT B

         Listing and Descriptions of Department of Justice Components, FOIA Requester Service Centers and FOIA
         Public Liaisons, Descriptions of Information Routinely Made Publicly Available, and Multi-track Processing
                                                        Information

      This attachment lists the subdivisions or "components" of the Department of Justice, with a brief description of their
      functions. Whenever a component requires special information to respond to a Freedom of Information Act (FOIA)
      request, this is noted immediately below the listing. If a component employs multi-track processing of FOIA requests,
      the listing contains a description of its multi-track processing system. Also following each component listing is a general
      description of the types of information that the component makes publicly available without requiring that a formal FOIA
      request be made.

      Prior to making a FOIA request you are encouraged to review the Department's website as well as each component's
      website as a great deal of information is made available online. Please note that several components have noted below
      that they continue to maintain a physical reading room which you can visit to review certain records of that component.
      Physical reading rooms are being phased out in favor of online posting of each component's records. For a component
      that still has a physical reading room for older records, if it would be difficult for you to visit the reading room, you should
      consider contacting the component's FOIA Public Liaison to see if there is another way to receive a document that you
      seek (contact information for each component's FOIA Public Liaison is listed here).

      To make a FOIA request you are encouraged to write directly to the Department component FOIA contacts provided
      below. Your request will receive the quickest possible response if it is addressed directly to the component that you
      believe has the records you are seeking. You may use FOIA.gov's "agency search" feature to lookup the most current
      contact information for the Department's components.

      If you are unable to identify the Department component most likely to have the records you seek, you may send your
      request to the FOIA/PA Mail Referral Unit (MRU), U.S. Department of Justice, Room 115, LOC Building, Washington,
      D.C. 20530-0001 or MRUFOIA.Requests@usdoj.gov, which will then forward your request to the component(s) it
      believes are most likely to have the requested records. This is not a FOIA office but, serves as a mail referral unit to
      FOIA offices within the Department. The phone number for the FOIA/PA MRU is (202) 616-3837.

      In either case, please mark the envelope "Freedom of Information Act Request." A large number of components now
      accept electronically submitted requests. Where a component accepts electronically submitted requests, this is
      specifically noted in that component's listing.

      The following list of Justice Department components is in alphabetical order:

      ANTITRUST DIVISION --

      The Antitrust Division is charged with the general enforcement, by criminal and civil proceedings, of federal antitrust
      laws and other laws relating to the protection of competition and the prohibition of monopolization and restraints of
      trade. This Division maintains files of its investigations and legal cases, stores documents utilized during such
      investigations and litigation, and keeps records pertaining to the administration of the Division.

      Special information required: No special information is required for your request, but please be as specific as possible.


https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia                 1/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 3 of 16
      Publicly available information: Public documents located on this Division's website include public court and
      administrative filings, such as complaints and final judgments, guidelines and policy statements, the Division manual,
      press releases, speeches, comments and testimony, business review letters, statistics, and the Division telephone
      directory. Public documents that are not posted on the Division’s website may be obtained by contacting the FOIA/PA
      Unit, Antitrust Documents Group, by e-mail, atrdocs.grp@usdoj.gov; by telephone, (202) 514-2481; or by fax, (202)
      514-3763.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.


      OFFICE OF THE ASSOCIATE ATTORNEY GENERAL --

      The Associate Attorney General advises and assists the Attorney General and the Deputy Attorney General in
      formulating and implementing Departmental policies and programs pertaining to a broad range of civil justice, federal
      and local law enforcement, and public safety matters. The Office oversees and provides policy direction to the following
      Department of Justice components: the Antitrust, Civil, Civil Rights, Environment and Natural Resources, and Tax
      Divisions, the Office of Justice Programs, as well as providing oversight responsibility for the Office of Community
      Oriented Policing Services (COPS), the Community Relations Service, the Office on Violence Against Women, the
      Office of Information Policy, the Executive Office for United States Trustees, and the Foreign Claims Settlement
      Commission. Records maintained include those relating to the administration of the office.

      Special information required: None.

      Publicly available information: Policy statements, staff manuals, speeches, Congressional testimony, and an
      organization chart.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.

      OFFICE OF THE ATTORNEY GENERAL --

      The Attorney General is responsible for the overall supervision and direction of the administration and operation of the
      Department. The Attorney General represents the United States in legal matters generally and furnishes advice and
      opinions on legal matters to the President, the Cabinet, heads of the executive departments, and other agencies of the
      federal government. Records maintained include those relating to the administration of the office.

      Special information required: None.

      Publicly available information: Policy statements, frequently requested records, staff manuals, Attorney General
      biographies, speeches, Congressional testimony, and accountability reports to Congress, final orders and opinions of
      the Attorney General.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.


      BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES --


https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia         2/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 4 of 16
      The Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) conducts criminal investigations, regulates the
      firearms and explosives industries, and assists other law enforcement agencies in order to suppress violent crime and
      protect the public. The ATF removes violent offenders and criminal organizations from the community, assists
      prosecutors in incarcerating violent offenders, provides leadership to solve violent crime, denies criminals access to
      firearms by stopping illegal firearms traffickers, works with the firearms and explosives industries to ensure compliance
      with regulations and record keeping requirements, promotes comprehensive crime gun tracing, safeguards the public
      from explosives and arson incidents, supports interagency counterterrorism effort, assists state, local, and other federal
      law enforcement agencies by establishing and conducting law enforcement training and research programs,
      investigates thefts and losses of firearms and explosives, allows only qualified applicants to become licensed in
      firearms and explosives industries, conducts revenue investigations in conjunction with alcohol and tobacco diversion
      investigations, and prevents criminal encroachment of the legitimate alcohol and tobacco industries. ATF also maintains
      records relating to the administration of the bureau.

      Special information required: None.

      Publicly available information: A request for a listing of Federal Firearms Licensees (FFLs) in your residential zip code
      can be made without a FOIA request. Send your request to:

      Bureau of Alcohol, Tobacco, Firearms, and Explosives
      Chief, Firearms, Explosives and Arson Services Division
      Department of Justice
      99 New York Avenue, N.E.
      Washington, D.C. 20226

      Reading room location: Suite 1E062, 99 New York Avenue, N.E., Washington, D.C.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.


      CIVIL DIVISION --

      The Civil Division represents the United States, its agencies, and its employees in general civil litigation that is not
      within the specialized fields of other divisions of the Department. It defends the federal government in suits challenging
      the constitutionality, lawfulness, or propriety of Presidential initiatives, federal statutes, and government programs and
      actions. It also initiates litigation to enforce various federal statutes, including the False Claims Act, and the federal
      consumer protection and immigration laws. It handles tort claims against the government, and the defense of federal
      civilian and military officials sued personally for official actions. The Division maintains record material relating to cases
      and matters under its jurisdiction, as well as records relating to the administration of the Division.

      Special information required: Requests for records from Civil Division case files should include a case caption or name,
      civil action number, judicial district, and date or year of filing.

      Publicly available information: Certain Civil Division legal practice monographs and a limited number of health care
      settlements.

      Multi-track processing: In addition to the Expedited track, FOIA requests are placed in one of two tracks. Track one
      (Simple) is for those requests which do not involve voluminous records or lengthy consultations with other entities.
      Track two (Complex) is for those requests which involve (1) complicated subject matter; (2) voluminous records,
      requests for which lengthy or numerous consultations are required; (3) those requests which may involve sensitive
      records; or (4) extensive consultation with other components.

      CIVIL RIGHTS DIVISION --

      The Civil Rights Division (CRT) is responsible for the enforcement of the federal civil rights statutes to secure equal
      opportunity in the areas of employment, education, housing, voting, public accommodations and facilities, and federally

https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia               3/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 5 of 16
      assisted programs. CRT is also responsible for enforcing the anti-discrimination provisions of the Immigration Reform
      and Control Act through the investigation and prosecution of charges filed on the basis of citizenship status or national
      origin. CRT also prosecutes criminal violations of the federal civil rights statutes. The Division maintains records of all its
      legal cases, correspondence, and memoranda, as well as records on certain individuals protected under civil rights
      statutes. Records maintained include those relating to the administration of the various offices.

      Special information required: None.

      Publicly available information: Significant guidance documents, historical documents, certain trial transcripts.
      Additionally, the Disability Rights Section and the Office of Special Counsel for Immigration-Related Unfair Employment
      Practices have numerous publications available to the public through each section's public information office.

      Multi-track processing: FOIA requests are placed in one of three tracks: (1) expedited requests, (2) simple requests
      involving less than 3000 pages of documents, (3) complex requests involving more than 3000 pages or requests for
      classified documents.

      COMMUNITY RELATIONS SERVICE --

      The Community Relations Service (CRS) provides community mediation and conciliation services to resolve conflicts or
      disputes relating to race, color, or national origin at the request of state or local officials, local citizens and
      organizations, or on its own motion when it believes that peaceful relations among citizens are threatened.

      Special information required: None.

      Publicly available information: Annual reports, CRS Customer Service Plan, general publications on conflict resolution
      and related CRS work. Other types of public information are available on CRS's website at www.justice.gov/crs.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      CRIMINAL DIVISION --

      The Criminal Division maintains records of large-scale fraud cases, exchange of prisoners with foreign countries
      pursuant to treaties, requests for assistance to and from foreign governments in criminal prosecutions, extradition
      matters, records concerning asset forfeitures, investigations and denaturalization proceedings against individuals who
      participated in Nazi persecutions or any acts of genocide or government-sponsored torture or murder, records
      pertaining to the International Criminal Investigative Training Assistance Program, and records relating to the
      administration of the Criminal Division. The Division also supervises such matters as electronic surveillance (but not
      when related to national security or defense investigations), granting of immunity from federal prosecution, and the
      issuance of subpoenas to members of the press or attorneys. In some instances, the Division will maintain records of
      criminal proceedings, but only when necessary to the exercise of its supervisory role. The Criminal Division maintains
      case files only where it has assumed direct responsibility for prosecution. The majority of criminal prosecutions are
      handled by the individual United States Attorneys' Offices, which ordinarily maintain all relevant case files. The Criminal
      Division does not maintain Criminal History Records (commonly referred to as "rap sheets"). Such records should be
      requested from the Federal Bureau of Investigation. Instructions for obtaining rap sheets can be found at Department of
      Justice regulations at 28 C.F.R. §§ 16.30-34 or on the Criminal Division's FOIA website at
      http://www.justice.gov/criminal/foia/.

      For a further description of the records maintained by the Criminal Division, go to the Criminal Division's FOIA website
      at https://www.justice.gov/criminal/crm-freedom-information-act.

      Special information required: None.

      Publicly available information: Case highlights, publications and plans, forms, Reports to Congress, International
      Prisoner Transfer Program information, Office of Special Investigations Reports, staff manuals.


https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia                4/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 6 of 16
      Multi-track processing: Track one (expedited) is for requests that meet the criteria for expedited processing and
      requests for which no responsive records are located or which require a short period of time to process. Track two
      (simple) is for requests that require an average amount of time to process, typically twenty days or less, once all
      responsive records have been received by the FOIA/PA Unit. Track three (complex) is for voluminous amounts of
      documents and/or complex requests requiring more than twenty days to process following receipt of the responsive
      records in the FOIA/PA Unit.

      OFFICE OF THE DEPUTY ATTORNEY GENERAL --

      The Deputy Attorney General advises and assists the Attorney General in formulating and implementing Department
      policies and programs and in providing overall supervision and direction of all organizational units of the Department.
      Records maintained include those relating to the administration of the office.

      Special information required: None.

      Publicly available information: Frequently requested records, policy statements, staff manuals, speeches,
      Congressional testimony, and records pertaining to the Justice Department's mission in Iraq, final orders and opinions
      of the Deputy Attorney General.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.

      DRUG ENFORCEMENT ADMINISTRATION --

      The Drug Enforcement Administration (DEA) enforces the controlled substances laws and regulations of the United
      States by bringing to the criminal and civil justice system of the United States, or any other competent jurisdiction, those
      involved in the growth, manufacture, or distribution of controlled substances in or destined for the illicit traffic in the
      United States. DEA maintains investigative and intelligence files of criminal activities related to illicit drug traffic and
      drug abuse, rosters and investigations of legitimate drug handlers, distributors and manufacturers, and records of
      controlled substance security investigations. It also keeps various records pertaining to the administration of DEA.

      Special information required: None.

      Publicly available information: Certain manuals, pamphlets on drugs and other DEA programs published by DEA's
      Office of Public Affairs, and asset forfeiture advertisements and auction announcements.

      Reading room location: Room W-7216, 700 Army Navy Drive, Arlington, VA.

      Multi-track processing: Three tracks (1) simple; (2) complex; and (3) expedited.


      ENVIRONMENT AND NATURAL RESOURCES DIVISION --

      The Environment and Natural Resources Division (ENRD) is responsible for the civil and criminal enforcement of
      environmental laws, the defense of the government's administration of federal environmental laws, and litigation relating
      to the use and protection of federally owned public lands and natural resources. Some statutes that are within the
      Division's subject-matter expertise are the Clean Air Act, the Clean Water Act, the Comprehensive Environmental
      Response, Compensation and Liability Act, the Resource Conservation and Recovery Act, the Safe Drinking Water Act,
      the Oil Pollution Act of 1990, the National Environmental Policy Act, the Federal Land Policy Management Act, the
      National Forest Management Act, and the Endangered Species Act. The Division also represents the United States in
      its trust capacity for Indian tribes, acquires land by purchase or condemnation for public use, and defends the
      government against Fifth Amendment takings claims. The Division maintains case files, correspondence files, and other
      records relating to the administration of the Division.

      Special information required: None.
https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia             5/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 7 of 16
      Publicly available information: Press releases, proposed consent decrees, ENRD Summaries of Litigation
      Accomplishments, Global Settlement Policy, Integrated Enforcement Policy, and land-acquisition appraisal standards.

      Otherwise available: Amicus briefs, complaints, consent decrees, other ENRD case-related documents.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      EXECUTIVE OFFICE FOR IMMIGRATION REVIEW --

      The Executive Office for Immigration Review (EOIR) is responsible for the administrative adjudication and interpretation
      of the immigration laws, including provisions of the Immigration and Nationality Act. EOIR includes the Board of
      Immigration Appeals (BIA), the Office of the Chief Immigration Judge (OCIJ), and the Office of the Chief Administrative
      Hearing Officer (OCAHO). The BIA is a quasi-judicial body which hears appeals of decisions rendered by Immigration
      Judges and certain officers of the Department of Homeland Security. Records of proceedings (ROPs) are maintained at
      the BIA while cases are pending. Upon completion of the proceeding at the BIA, the ROPs are returned to the
      Immigration Courts. OCIJ oversees the work of the Immigration Courts, which maintain records of cases brought before
      them involving removal proceedings and related matters. OCAHO's administrative law judge hears cases related to the
      employer sanction, immigration-related anti-discrimination, and immigration related document fraud provisions of law. A
      copy of the official OCAHO case files may be obtained through the FOIA Requester Service Center. EOIR also
      maintains various administrative records.

      Special information required: For aliens, "A" number. Please do not submit requests on DHS Form G-639.

      Publicly available information: Published decisions by the BIA and OCAHO Policy Statements, Staff Manuals and
      Instructions to Staff, Index of Frequently Requested FOIA-Processed Records. Other types of public information are
      available on EOIR's website at www.justice.gov/eoir.

      Reading room location: BIA Law Library, Suite 1200, 5201 Leesburg Pike, Falls Church, VA 22041.

      Multi-track processing: Three tracks: (1) simple, (2) complex, (3) expedited.

      EXECUTIVE OFFICE FOR UNITED STATES ATTORNEYS --

      The ninety-three United States Attorneys nationwide are responsible for handling litigation affecting the interests of the
      United States, including the prosecution of criminal cases and the defense of civil cases, and for the conduct of grand
      jury proceedings. These offices maintain records on their legal cases, criminal investigations, and citizen complaints, as
      well as records relating to the administration of the office. Legal case files are not indexed or centralized in Washington,
      D.C., but are located in the office of the United States Attorney who handled the case. Accordingly, requests for United
      States Attorney records should be sent to the Washington, D.C. address above and should indicate the particular
      judicial district or city in which the matter was handled. The usual administrative and personnel records are maintained
      in headquarters offices in Washington, D.C. as well.

      Special information required: Date and place of birth and judicial district in which investigation/prosecution or other
      litigation occurred.

      Publicly available information: Annual Statistical Report, U.S. Attorneys' Manual, U.S. Attorneys' Bulletin.

      Multi-track processing: Four tracks: (1) expedited, (2) referrals, (3) regular, (4) projects.

      EXECUTIVE OFFICE FOR UNITED STATES TRUSTEES --

      The United States Trustee Program (USTP) consists of an Executive Office in Washington, D.C., and over ninety field
      offices in twenty-one Regions nationwide, covering all Federal judicial districts except Alabama and North Carolina.



https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia             6/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 8 of 16
      As noted in the agency mission statement, United States Trustees monitor and supervise private estate trustees,
      debtors-in-possession, and others to ensure that the interests of all parties in bankruptcy are protected (see
      www.justice.gov/ust). United States Trustees are responsible for the effective administration of bankruptcy cases arising
      under chapters 7, 11, 12, and 13 of the federal Bankruptcy Code and serve as "watch-dogs to prevent fraud, dishonesty
      and overreaching in the bankruptcy arena." See 28 U.S.C. 581-589a and 11 U.S.C. 101, et seq.

      While the Executive Office maintains certain administrative records, case files are not centralized in Washington, and
      USTP regional and field offices maintain duplicate copies of certain court pleadings and material concerning specific
      cases. Accordingly, all FOIA requests for USTP records, which should be addressed to the Office of General Counsel,
      Executive Office for United States Trustees, should identify a case name, particular judicial district, and/or specific
      USTP office(s) where responsive records may exist.

      Special information required: For bankruptcy files -- judicial district and the name of the case and case number, if
      known.

      Publicly available information: Frequently requested records, final opinions and orders, policy statements, staff manuals
      and instructions to staff, and other information considered to be of significant public interest are available on EOUST's
      website at www.justice.gov/ust.

      Multi-track processing: There are three tracks for processing FOIA requests: (1) simple track, (2) complex track, and (3)
      expedited track.

      FEDERAL BUREAU OF INVESTIGATION --

      The Federal Bureau of Investigation (FBI) investigates violations of certain federal statutes, collects evidence in legal
      cases in which the United States is or may be an interested party, and performs other duties specifically imposed by law
      or presidential directive. The Bureau maintains files of its criminal, legal, and security investigations, a nationwide index
      of wanted persons, stolen property, criminal histories, and missing persons, fingerprint identification records; personnel
      records of FBI employees, and records of investigations of applicants for sensitive positions in the United States
      Government. It also maintains records relating to the administration of the Bureau.

      Special information required: None.

      Publicly available information: Employment and recruitment materials, publications giving general history about the
      FBI's accomplishments, organizational structure, law enforcement services, programs, and history, crime statistics. The
      FBI's website contains voluminous documents on numerous individuals, organizations, and criminal investigations.

      Reading room location: FBI Headquarters Building, 935 Pennsylvania Avenue, N.W., Washington, D.C.

      Multi-track processing: Three tracks: (1) 500 pages or less, (2) 501-2500 pages, (3) 2501 pages or more.

      FEDERAL BUREAU OF PRISONS --

      The Federal Bureau of Prisons is responsible for the care and confinement of offenders who are committed to its
      custody. The Bureau maintains records on current and former inmates of federal penal and correctional institutions
      concerning: sentence computation, institutions of confinement, criminal, social, educational, and occupational
      background, identification data, institutional work and housing assignments, educational, disciplinary, health, and work
      data during incarceration, and reports relating to release planning, furlough, institutional adjustment, and violations of
      release. The Federal Bureau of Prisons also maintains records relating to the administration of the Bureau.

      Special information required: For inmates, register number, committed name, and institution where last housed.

      Publicly available information: Inmate locator, information on federal prison facilities, program statements, operations
      memoranda, forms, information on inmate programs, publications.

      Multi-track processing: Three tracks are used. Simple, complex, and expedited requests are tracked.


https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia              7/15
12/7/2020              Case 3:20-cv-06649-JSC Document    23-4
                                                DOJ Reference     Filed
                                                              Guide:      03/04/21
                                                                     Attachment B  Page 9 of 16
      FOREIGN CLAIMS SETTLEMENT COMMISSION --

      The Foreign Claims Settlement Commission adjudicates claims of United States nationals for losses resulting from the
      uncompensated nationalization or other taking of their property by foreign governments, and claims for compensation
      based on wartime confinement of United States servicemen and civilians as prisoners of war or civilian internees. The
      Commission maintains records on all such claims, on inquiries concerning such claims, and on the administration of the
      programs in which those claims are adjudicated. The Commission also maintains records on its own administrative
      operations and procedures.

      Special information required: None.

      Publicly available information: Decisions of past claims programs, list of Cuban Claims Program claimants, annual
      reports.

      Reading room location: Suite 6002, 600 E Street, N.W., Washington, D.C.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      INTERPOL-UNITED STATES NATIONAL CENTRAL BUREAU --

      The INTERPOL-United States National Central Bureau (INTERPOL-USNCB) acts as liaison with the International
      Criminal Police Organization (INTERPOL) to enable domestic law enforcement agencies to participate in an
      international exchange of criminal justice information. INTERPOL was created to promote mutual assistance among
      criminal police authorities in the prevention and suppression of international crime. INTERPOL-USNCB maintains
      investigative files of criminal activities and noncriminal files concerning matters of humanitarian assistance. It also
      maintains various administrative files.

      Special information required: Complete name, date and place of birth, and any alias ever used (social security number
      optional).

      Publicly available information: Internship Information, Executive Order -- Amending Executive Order 12425 and listing of
      agencies represented at USNCB.

      Multi-track processing: Three tracks: simple (no records, referred documents, and routine), complex, and expedited.

      JUSTICE MANAGEMENT DIVISION --

      The Justice Management Division serves as the management arm of the Department of Justice, establishing internal
      administrative policy, providing administrative support services to Departmental organizations, and developing and
      directing administrative management programs. This Division keeps Department of Justice personnel records,
      accounting and budget records, property, motor pool, and parking records, and other administrative records.

      Special information required: None.

      Publicly available information: Certain financial information about the Justice Department such as budget summaries for
      current or past years, forecast of contracting opportunities, statistical data and explanatory information concerning the
      operations of the Asset Forfeiture Fund, Department Organization and Functions Manual, Department Strategic Plans,
      Annual Performance and Accountability Reports, list of procurement officials, organizational charts, and reports and
      statistical summaries of the Equal Employment Opportunity Staff.

      Multi-track processing: Simple, Complex, and Expedited.

      NATIONAL SECURITY DIVISION --




https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia          8/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 10 of 16
      The National Security Division (NSD) was created by the reauthorization of the USA PATRIOT Act in March 2006, and
      formally began operations on October 2, 2006. The NSD consolidated the Office of Intelligence Policy and Review
      (OIPR, now the Office of Intelligence, or OI) and the Counterterrorism and Counterespionage Sections of the Criminal
      Division. The Division’s core mission is to coordinate the Department’s efforts to combat terrorism and protect national
      security. The NSD is responsible for assisting the Attorney General and other senior Department and Executive Branch
      officials in ensuring that the national security-related activities of the U.S. are consistent with relevant law, overseeing
      terrorism investigations and prosecutions, handling counterespionage cases and matters, obtaining court authorization
      for the collection of foreign intelligence under the Foreign Intelligence Surveillance Act (FISA), and conducting oversight
      of intelligence agency compliance with certain national security legal requirements.

      Special information required: None.

      Publicly available information: Annual Foreign Intelligence Surveillance Act Report to Congress, and Foreign Agent
      Registration Materials.

      Multi-track processing: Three tracks: simple, complex, and expedited.

      OFFICE OF COMMUNITY ORIENTED POLICING SERVICES --

      The Office of Community Oriented Policing Services administers discretionary grants for the hiring and redeployment of
      officers to participate in community policing and for innovative community policing programs, and offers training and
      technical assistance to assist grantees with the implementation of community policing in their communities. This office
      maintains records pertaining to the application for, and award and monitoring of these grants. The office also maintains
      records on its own administrative operations and procedures.

      Special information required: None.

      Publicly available information: Specimen grant application materials, information about a specific grant when requested
      by the grant recipient, noncustomized lists of grant recipients, specific grant manuals and grant program fact sheets.

      Multi-track processing: Track one (Simple); Track two (Complex); and Track three (Expedited).

      OFFICE OF INFORMATION POLICY --

      The Office of Information Policy (OIP) is responsible for encouraging compliance with the FOIA governmentwide. OIP
      maintains files of administrative appeals of denials of FOIA and Privacy Act access requests for Department of Justice
      records and initial request files of FOIA and Privacy Act requests for records of the Offices of the Attorney General,
      Deputy Attorney General, Associate Attorney General, Legal Policy, Legislative Affairs, and Public Affairs. The office
      also maintains records pertaining to the administration of the office and related functions.

      Special information required: None.

      Publicly available information: Policy statements, FOIA training materials, frequently requested records, FOIA guidance,
      agency Annual FOIA Reports, Exemption 3 materials, FOIA reference documents including The Department of Justice
      Guide to the Freedom of Information Act.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.

      OFFICE OF THE INSPECTOR GENERAL --

      The Office of the Inspector General (OIG) conducts independent investigations, audits, inspections, and special reviews
      of United States Department of Justice personnel and programs to detect and deter waste, fraud, abuse, and
      misconduct, and to promote integrity, economy, efficiency, and effectiveness in Department of Justice operations. The
https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia             9/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 11 of 16
      OIG maintains records relating to its investigations, audits, inspections, and special reviews, as well as regarding the
      administration of the OIG.

      Special information required: None.

      Publicly available information: Audit reports, inspection reports, semi-annual reports, and certain special reviews are
      available on OIG's website at www.justice.gov/oig.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      OFFICE OF JUSTICE PROGRAMS --

      The Office of Justice Programs (OJP) is responsible for processing requests filed under the Freedom of Information Act
      for its component entities: the Bureau of Justice Assistance, the Bureau of Justice Statistics, the National Institute of
      Justice, the Office of Juvenile Justice and Delinquency Prevention, the Office for Victims of Crime, and the Office of Sex
      Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking as well as the support offices of OJP. These
      components award and administer financial assistance and technical aid to state and local criminal justice agencies and
      for-profit and non-profit entities, and fund research studies and statistical surveys in matters concerning the
      administration of criminal justice. This agency maintains records pertaining to grant applications, grant awards, and the
      monitoring of these grants. In addition, OJP maintains files on civil rights compliance investigations relating to any
      grants awarded.

      Special information required: None.

      Publicly available information: Numerous publications (paper and electronic) regarding law enforcement, crime
      prevention, and law enforcement-related statistical information.

      Multi-track processing: Track one is for simple requests (e.g., no records, referred documents, and routine). Track two
      is for complex, voluminous requests and sensitive records. Track three is for those requests that seek and receive
      expedited treatment.

      OFFICE OF LEGAL COUNSEL --

      The Office of Legal Counsel prepares the formal opinions of the Attorney General and renders informal opinions and
      advice on questions of law to the various executive agencies and to other components of the Department of Justice.
      Records maintained include those relating to the administration of the office.

      Special information required: None.

      Publicly available information: Published opinions are available on the Office of Legal Counsel's website
      (www.justice.gov/olc), are available in paper form, and are available on LEXIS and Westlaw.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests that seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests that do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests that involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests that may
      involve sensitive records.

      OFFICE OF LEGAL POLICY --

      The Office of Legal Policy (OLP) serves as the Attorney General's principal policy development staff and is involved in a
      wide range of criminal and civil justice policy initiatives central to the Department's mission. The office reviews and
      analyzes pending legislative proposals, coordinates regulatory development and the review of proposed rules, and
      serves as liaison to OMB on regulatory matters. The office evaluates potential nominees for federal judicial
      appointments and assists in preparation of nominees for Senate confirmation. OLP maintains background files on OLP
https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia           10/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 12 of 16
      policy, legislative proposals, and judicial nominations, and working files for its staff support activities. Records
      maintained include those relating to the administration of the office.

      Special information required: None.

      Publicly available information: Information on judicial nominations, guidance documents, organization chart.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.


      OFFICE OF LEGISLATIVE AFFAIRS --

      The Office of Legislative Affairs (OLA) has responsibility for devising and implementing a legislative strategy to carry out
      the Attorney General's initiatives requiring congressional action. OLA provides or arranges for testimony by Department
      witnesses at congressional hearings. OLA also responds or coordinates responses for the Department to requests and
      inquiries from congressional committees and subcommittees and individual Members of Congress and their staffs,
      including requests from Congress on behalf of constituents. Records maintained include those relating to the
      administration of the office.

      Special information required: None.

      Publicly available information: policy statements, views letters, organization chart, speeches and testimony.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.

      OFFICE OF THE PARDON ATTORNEY --

      The Office of the Pardon Attorney receives and reviews petitions for all forms of executive clemency, including pardon,
      commutation (reduction) of sentence, remission of fine, and reprieve, initiates the necessary investigations of clemency
      requests, and prepares the report and recommendation of the Attorney General, or his designee, to the President on
      clemency requests. The office maintains a clemency case file for each individual who has applied for or been granted
      clemency, as well as copies of the warrants and proclamations of clemency granted by the President, and records
      relating to the administration of the office. The office also acts as liaison with the public for correspondence and
      informational inquiries about the clemency process and maintains correspondence files relating to such inquiries.

      Special information required: For clemency files -- the full name of the person who applied for or was granted clemency.
      For miscellaneous correspondence files -- the full name of the author of the letter and the full name of the person on
      whose behalf the letter was written (if different). For FOIA administrative files -- the full name of the person who made
      the FOIA request.

      Publicly available information: Executive clemency statistics from the administration of President McKinley to the
      present, rules establishing the Office of the Pardon Attorney and governing petitions for executive clemency published
      at 28 C.F.R. §§ 0.35-36 and §§ 1.1, et seq., forms for applying for executive clemency, copies of clemency warrants and
      proclamations for persons who have been granted executive clemency, description of clemency procedures contained
      in the United States Attorneys' Manual at §§ 1-2.110-113.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.


https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia             11/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 13 of 16
      OFFICE OF PROFESSIONAL RESPONSIBILITY --

      The Office of Professional Responsibility (OPR) maintains records on its investigations of allegations of misconduct by
      Department of Justice attorneys that relate to the exercise of the attorneys’ authority to investigate, litigate, or provide
      legal advice. OPR also maintains records of certain law enforcement personnel when their conduct is related to
      allegations of misconduct by Department of Justice attorneys. Maintained records include records relating to closed
      investigations, inquiries, complaints, and documents relating to OPR administration.

      Special information required: None.

      Publicly available information: OPR annual reports that summarize relevant investigations that OPR has completed
      each year; policy and investigative standards; OPR description; resource materials.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for requests that do not involve
      voluminous records or lengthy consultations with other entities. Track two is for requests that involve voluminous
      records or for which lengthy or numerous consultations are required, or requests that involve sensitive records. The
      third track is for expedited requests.

      OFFICE OF PUBLIC AFFAIRS --

      The Office of Public Affairs is responsible for ensuring that the public and press are informed about the Department's
      activities and about the priorities and policies of the Attorney General and the President with regard to law enforcement
      and legal affairs. The office keeps copies of press releases, speeches, and testimony. Records maintained include
      those relating to the administration of the office.

      Special information required: None.

      Publicly available information: Press releases, organization chart, publicly distributed documents.

      Multi-track processing: FOIA requests are placed in one of three tracks. Track one is for those requests which seek and
      receive expedited processing pursuant to subsection (a)(6)(E) of the FOIA. Track two is for those requests which do not
      involve voluminous records or lengthy consultations with other entities. Track three is for those requests which involve
      voluminous records, requests for which lengthy or numerous consultations are required, or those requests which may
      involve sensitive records.

      OFFICE OF THE SOLICITOR GENERAL --

      The Solicitor General is responsible for authorizing all government appeals and petitions for rehearing en banc or
      mandamus in the courts of appeals, all government amicus briefs in the courts of appeals, and petitions for a writ of
      certiorari in the Supreme Court. Also, the Solicitor General is responsible for authorizing all interventions by the United
      States in cases in any court (state or federal, trial or appellate). In addition, the Solicitor General is responsible for
      briefing and arguing cases on behalf of the government in the Supreme Court. The Office of the Solicitor General
      maintains records relating to appeals and petitions for which authorization to file has been sought and maintains
      records on Supreme Court cases to which the United States or a government agency was a party. The office also
      maintains records relating to the administration of the office.

      Special information required: Case name and docket number of case, or citation to case.

      Publicly available information: Government briefs and petitions for the current term of the United States Supreme Court.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      OFFICE ON VIOLENCE AGAINST WOMEN --



https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia             12/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 14 of 16
      The Office on Violence Against Women (OVW) administers financial and technical assistance to communities across
      the country that are developing programs, policies, and practices aimed at ending domestic violence, dating violence,
      sexual assault, and stalking through formula and discretionary grant programs, established under Violence Against
      Women Act (VAWA) and subsequent legislation. The office also maintains records relating to the administration of the
      office.

      Special information required: None.

      Publicly available information: A state-by-state list of grant award recipients, information about domestic violence,
      sexual assault, and stalking, various publications concerning violence against women, press releases, information on
      state grant-administering agencies, and solicitations for grant programs authorized by VAWA and subsequent
      legislation..

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      PROFESSIONAL RESPONSIBILITY ADVISORY OFFICE --

      The mission of the Professional Responsibility Advisory Office (PRAO) is to ensure prompt, consistent advice to
      Department attorneys and Assistant United States Attorneys with respect to areas of professional responsibility and
      choice-of-law issues. PRAO provides definitive advice to government attorneys and the leadership of the Department
      on issues relating to professional responsibility. It assembles and maintains state rules of professional conduct
      including, inter alia, all relevant interpretative decisions and bar opinions of the District of Columbia and every state and
      territory, and other reference materials, and serves as a central repository for briefs and pleadings as cases arise.
      PRAO provides coordination with the litigating components of the Department to defend attorneys in any disciplinary or
      other hearing where it is alleged that they failed to meet their ethical obligations. It serves as a liaison with the state and
      federal bar associations in matters related to the implementation and interpretation of 28 U.S.C. § 530B, the Ethical
      Standards for Prosecutors Act, and any amendments and revisions to the various state rules of professional conduct.
      Among other related duties as assigned, PRAO coordinates with other Department components to conduct training for
      Department attorneys and client agencies in order to provide them with the tools to make informed judgments about the
      circumstances that require their compliance with the Hyde Amendment and 28 U.S.C. § 530B, the Ethical Standards for
      Prosecutors Act, or that otherwise implicate professional responsibility concerns.

      Note: Complaints concerning the actions of individual Department attorneys and Assistant United States Attorneys are
      not processed and/or handled by PRAO.

      Special information required to make a FOIA request: None.

      Publicly available information: Mission and function, information on internship opportunities, link to regulations.gov.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      TAX DIVISION --

      The Tax Division's chief activity is to represent the Internal Revenue Service in civil and criminal litigation. It also
      represents other federal agencies that may have problems with state and local taxing authorities. Consequently,
      information maintained by the Tax Division pertains mainly to civil and criminal tax litigation, either actual or
      contemplated. This information is stored in files indexed in central classification systems under the names of the
      individuals or entities who are parties to the litigation. In addition, some information maintained by the Tax Division
      relates to various procedures and guidelines relevant to the processing of tax cases. It also maintains records relating
      to its administrative functions.

      Special information required: None.

https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia                13/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 15 of 16
      Publicly available information: Criminal Tax Manual, Judgment and Collection Manual, Settlement Reference Manual,
      case highlights, information on schemes and scams, tax news, and opinions in criminal appeals handled by the Tax
      Division.

      Multi-track processing: Requests are separated into two tracks – standard and expedited. Requests in the expedited
      track are those that have sought and been granted expedited processing under one of the four standards outlined in the
      Department of Justice’s FOIA regulations.

      UNITED STATES MARSHALS SERVICE --

      United States Marshals serve as law enforcement agents of the government and, in that capacity, also serve as officers
      of the federal courts. The United States Marshals Service maintains files on individuals for whom federal warrants have
      been issued, records on prisoners in the custody of the United States Marshals, background information and records
      related to threats to and the protection of government witnesses, U.S. Attorneys and their assistants, federal jurists, and
      other court officials, records on process served and executed in federal court proceedings, and records on seized and
      forfeited property and evidence. It also maintains various records pertaining to the administration of the Service,
      including official personnel files for its employees.

      Special information required: For individuals -- judicial district. For prisoner transportation -- date and trip number. For
      seized property -- judicial district, civil action number, asset identification number, and/or accurate description of the
      property.

      Publicly available information: Recruitment and employment literature, fact sheets, information regarding forfeiture
      program and sales of forfeited property.

      Multi-track processing: Three primary tracks: (1) simple requests, (2) complex requests, and (3) expedited requests.
      Within each of these primary designations, there are additional tracks for: (4) employee/applicants, (5) seized assets,
      and (6) procurement matters.

      UNITED STATES PAROLE COMMISSION --

      The United States Parole Commission has sole authority to grant, modify, or revoke paroles of federal offenders who
      committed their offenses prior to November 1, 1987, and is responsible for the supervision of parolees and mandatory
      releasees. Further, under Section 11231 of the National Capital Revitalization and Self-Government Improvement Act of
      1997, the U.S. Parole Commission assumed the jurisdiction of the District of Columbia Board of Parole. The
      Commission maintains records regarding its hearings and decisions for prisoners and releasees.

      Special information required: All requests from inmates must include proof of identity- either by a notary public
      accompanied by the appropriate seal or by a case manager's signature accompanied by the case manager's stamp for
      administering an oath or an unsworn declaration under penalty of perjury as found at 28 U.S.C. 1746. All requests from
      the public must be notarized. Requests from legal representatives must include a prisoner's consent form.

      Publicly available information: Information that the Commission has determined to be public sector information includes
      the following: 1) name, 2) register number, 3) past and current places of incarceration, 4) age or date of birth, 5) race, 6)
      sentence data which consists of offense, date and place of conviction, and sentence length, 7) date(s) of hearing(s),
      and 8) decision(s) rendered by the Commission after agency proceedings, which are contained on the Notice of Action,
      including dates of parole. (Parole hearings are not open to the public.)

      Multi-track processing: Requests by inmates and parolees for tape recordings, or for two documents or less, will be
      processed separately and ordinarily ahead of requests seeking numerous documents. If a requester demonstrates
      "compelling need," the request will be processed on an expedited basis.




                                                                                                                           Updated June 17, 2020



https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia                           14/15
12/7/2020             Case 3:20-cv-06649-JSC Document    23-4Guide:
                                                DOJ Reference   Filed    03/04/21
                                                                    Attachment B  Page 16 of 16


                                                                Was this page helpful?
                                                                      Yes    No




https://www.justice.gov/oip/doj-reference-guide-attachment-b-listing-and-descriptions-department-justice-components-foia   15/15
